Exhibit 10.35(a)

 

Loan No. RX0024T9A

 

FIRST AMENDMENT TO

PROMISSORY NOTE AND SUPPLEMENT

(Multiple Advance Term Loan)

 

THIS FIRST AMENDMENT TO PROMISSORY NOTE AND SUPPLEMENT (this "Amendment"), is
entered into as of April 17, 2015, between TIDEWATER UTILITIES, INC., a Delaware
corporation (the "Company"), and CoBANK, ACB, a federally chartered
instrumentality of the United States ("CoBank").

 

BACKGROUND

 

The Company and CoBank are parties to a Promissory Note and Supplement (Multiple
Advance Term Loan Supplement) dated as of October 15, 2014, and number RX0024T9
(the “Supplement”). The parties now desire to amend the Supplement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.          Defined Terms. Capitalized terms used herein and not defined
herein shall have the meanings given to those terms in the Supplement or in the
“MLA” (as defined in the Supplement).

SECTION 2.          Amendments.

(A)                  Term. Section 3(A) of the Supplement is hereby amended and
restated to read as follows:

(A)          Term. The term of the Commitment shall be from the date hereof, up
to and including October 30, 2015.

(B)                  Promissory Note. Section 6 of the Supplement is hereby
amended and restated to read as follows:

SECTION 6.          Promissory Note. The Company promises to pay to the order of
CoBank: (A) the principal amount of all Loans made by CoBank to the Company on
or before April 30, 2015, in 300 equal consecutive monthly installments, each
due on the 20th day of the month, with the first installment due on May 20,
2015, and the last installment due on April 20, 2040; provided, however, that
the final installment shall be in an amount equal to the then unpaid principal
balance of such Loans; and (B) the principal amount of all Loans made by CoBank
to the Company after April 30, 2015, in 294 equal consecutive monthly
installments, each due on the 20th day of the month, with the first installment
due on November 20, 2015, and the last installment due on April 20, 2040;
provided, however, that the final installment shall be in an amount equal to the
then unpaid principal balance of such Loans. In addition to the above, the
Company promises to pay to CoBank or order interest on the unpaid principal
balance of the Loans at the times and in accordance with the provisions set
forth above. If any date on which principal or interest is due is not a Business
Day, then such payment shall be due and payable on the next Business Day and, in
the case of principal, interest shall continue to accrue on the amount thereof.

 

 

 



SECTION 4.          Representations and Warranties. To induce CoBank to enter
into this Amendment, the Company represents and warrants that: (A) except for
such as have been obtained, are in full force and effect, and are not subject to
appeal, no consent, permission, authorization, order or license of any
governmental authority or of any party to any agreement to which the Company is
a party or by which it or any of its property may be bound or affected, is
necessary in connection with the execution, delivery, performance or enforcement
of this Amendment; (B) the Company is in compliance with all of the terms of the
Loan Documents, and no Default or Event of Default exists; and (C) this
Amendment has been duly authorized, executed and delivered by the Company, and
creates legal, valid, and binding obligations of the Company which are
enforceable in accordance with their terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the rights of creditors generally. Without limiting (B) above,
the Company represents and warrants that it is in compliance with all notice
provisions of the Loan Documents, including, without limitation, the requirement
to notify CoBank of the commencement of material litigation and of certain
environmental matters.

SECTION 5.          Confirmation. Except as amended hereby, the Supplement shall
remain in full force and effect as written.

SECTION 6.          Counterparts and Electronic Delivery. This Amendment may be
executed in counterparts (and by different parties in different counterparts),
each of which shall constitute an original, and all of which when taken together
shall constitute a single agreement. In addition, this Amendment may be
delivered by electronic means.

 

(Signature page(s) follow)

 

2

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB   TIDEWATER UTILITIES, INC.           By: /s/ Shannon Davoren   By:
/s/A. Bruce O’Connor           Title: Assistant Corporate Secretary   Title:
Treasurer

 

 

 

 



 

 

 

(Signature page to the First Amendment to

Promissory Note and Supplement (Multiple Advance Term Loan)

 

 

 

CONFIRMATION

 

 

April 17, 2014

 

 

Mr. Bryan Ervin

Vice President

CoBank, ACB

5500 South Quebec Street

Greenwood Village, Colorado 80111

 

Re:Comfort Letter and Agreement Regarding CoBank, ACB (“CoBank”) Credit
Facilities to Tidewater Utilities, Inc. (“Tidewater”)

 

Dear Mr. Ervin:

 

Reference is hereby made to: (1) the letter dated as of October 15, 2014, from
Middlesex Water Company (“Middlesex”) to CoBank (the “Comfort Letter”); and (2)
the First Amendment to Promissory Note and Supplement dated as of April 17,
2015, between Tidewater Utilities, Inc. (the "Company") and CoBank (the
“Amendment”).

 

To induce CoBank to enter into the Amendment with the Company, Middlesex hereby
acknowledges that it is aware of the Amendment and confirms that the Comfort
Letter will continue to apply to the “Supplement” (as defined in the Amendment)
as amended by the Amendment.

 

 

 

MIDDLESEX WATER COMPANY               By:  /s/A. Bruce O’Connor         Its:
 Vice President, Treasurer & CFO  

 

 

 

 

 

 





 

